COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ALAN C. SPENCE AND ALMA                                          No. 08-17-00152-CV
 SPENCE,                                         §
                                                                     Appeal from the
                             Appellants,         §
                                                               County Court at Law No. 5
 V.                                              §
                                                                of El Paso County, Texas
 NATIONSTAR MORTGAGE, LLC,                       §
                                                                  (TC# 2017DCV0144)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.